*1008ORDER
JOHN L. PETERSON, Bankruptcy Judge.
The Debtor has filed a Chapter 7 bankruptcy petition and seeks to file the petition in forma pauperis without payment of the filing fee.
Section 28 U.S.C. 1930 provides:
“Notwithstanding Section 1915 of this title, the parties commencing a case under Title 11 shall pay to the clerk of the district court or the clerk of the bankruptcy court, if one has been certified pursuant to section 156(b) of this title, the following filing fees:
(1) For a case commenced under chapter 7 or 13 of Title 11, $90.
(2) For a case commenced under Chapter 9 of Title 11, $300.
(3) For a case commenced under Chapter 11 of Title 11 that does not concern a railroad, as defined in Section 101 of Title 11, $500.
(4) For a case commenced under Chapter 11 of Title 11 concerning a railroad, as so defined, $1000.
(5) For a case commenced under Chapter 12 of Title 11, $200.
* * * * * *
An individual commencing a voluntary case or a joint case under Title 11 may pay such fee in installments. * * * a
Rule 1006, Bankruptcy Rules, provides on filing fees:
(a) General Requirement. Every petition shall be accompanied by the prescribed filing fee except as provided in subdivision (b) of this rule.
(b) Payment of Filing Fees in Installments.
(1) Application for Permission to Pay Filing Fee in Installments. A voluntary petition by an individual shall be accepted for filing if accompanied by the debtor’s signed application stating that the debtor is unable to pay the filing fee except in installments. The application shall state the proposed terms of the installment payments and that the applicant has neither paid any money nor transferred any property to an attorney for services in connection with the case.
(2) Action on Application. Prior to the meeting of creditors, the court may order the filing fee paid to the clerk or grant leave to pay in installments and fix the number, amount and dates of payments. The number of installments shall not exceed four, and the final installment shall be payable not later than 120 days after filing the petition. For cause shown, the court may extend the time of any installment, provided the last installment is paid not later than 180 days after filing the petition.
As noted above, 28 U.S.C. 1930 specifically excludes the application of 28 U.S.C. 1915, which allows an action to be filed in Federal court in forma pauperis. Thus a debtor filing a chapter proceeding under Title 11, must pay the required filing fee. In re Palestino, 4 B.R. 721, 722-723 (Bankr.M.Fla.1980), holds:
“This Court further finds that 28 U.S.C. § 1915 applies in all bankruptcy proceedings except the filing of an original bankruptcy petition. While 28 U.S.C. § 1915, by its terms, appears to apply in all federal court proceedings, including bankruptcy, it is specifically made inapplicable to the original filing fee for a bankruptcy petition. 28 U.S.C. § 1930(a).
28 U.S.C. § 1930(b) makes no mention of the applicability or inapplicability of 28 U.S.C. § 1915. It appears that Congress intended the absolute requirement for payment of fees to apply only where specifically designated. Weakland v. Avco Financial Services, Inc., 4 B.R. 114 at 115 (Bankr.Del.1980).”
The Debtor must pay the filing fee in full or by installments.
IT IS ORDERED the motion of the Debt- or for leave to file a Chapter 7 proceeding without payment of a filing fee of $90.00 is denied.